FILE COPY



         RE: Case No. 15-0390                          DATE: 5/22/2015
         COA #: 12-14-00261-CV              TC#:   2013C-1185
STYLE:   NATLONSTAR MORTGAGE,         L.L.C.
   v.    KEN   LANDERS AND   CLARLINDA LANDERS


        Today the Supreme Court of Texas granted the
motion for extension of time to file petition for
review under Tex. R. App. P.          53.7(f)      in the above-
referenced case.      The petition for review is due to be
filed no later than June 25,           2015.

                             MS.   CATHY    S.   LUSK
                             CLERK,    TWELFTH COURT OF APPEALS—-
                             1517 WEST FRONT,           SUITE 35|£
                             TYLER,    TX    75702